     Case: 1:21-cv-00975 Document #: 6 Filed: 04/27/21 Page 1 of 1 PageID #:19

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

George Moore
                                  Plaintiff,
v.                                                  Case No.: 1:21−cv−00975
                                                    Honorable Matthew F. Kennelly
Auto Protecht LLC, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 27, 2021:


       MINUTE entry before the Honorable Matthew F. Kennelly: Pursuant to the notice
of voluntary dismissal [5], this case is dismissed with prejudice and without costs. Any
hearing date before this Court is stricken. Civil case terminated. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
